         Case: 3:20-cv-00553-jdp Document #: 11 Filed: 12/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAMARIO T. REDMOND,

        Plaintiff,
                                                      Case No. 20-cv-553-jdp
   v.

ANN YORK, C.O. BARZEK, LT. MITCHELL,
LT. STANIC, J. MELI, and C.O. GROVER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                              12/22/2020
        Peter Oppeneer, Clerk of Court                         Date
